Title: Enclosure: Roger Newberry to John Chester, 16 September 1791
From: Newberry, Roger
To: Chester, John



Windsor [Connecticut] 16th Septr. 1791
Sr

Since I received yours of the 10th. of August My Son on whome my dependance has been has been sick and unable to assist me in my business, so that I have been unable to pay much attention to the Subject of your letter. I have wrote to several Gentlement and have recd. no answer except from Alexander King Esq of Suffield whose letter I herewith send you.
The Manufactures of this Town are Mostly in the domestic way such as most of our coarse Woolens & Linnens, chec’d Linnens we import none they are all of home manufacture as are all Linnens under 2/ per yard, and notwithstanding the great increase of population there is not one quarter part of coarse imported Woollens used that there were four year ago. Our Axes Siythes, Hoes, and many other of the large & heavyer kind of edged tools are manufactured among our selves. The Prisons at New Gate will probably manufacture from 15 to 20 Tons of Nails in a year which are sold by large quantities at 6d per pound by retaile at 7d. There is usually in the country large quantities of Tow cloth from 1/ to 1/3 per yard made in the domestick way, brought to market and sent to the Southen States, but this year there has been but little more made than is necessary for home consumption, owing I suppose to moderate crop of Flax last year and the great demand for that article for Sail Cloth and Cordage. It is difficult to fix any time when the above mentioned Manufactures began. They have been gradually increasing ever since the first Settlement of this Country, but have been rapidly improveing ever since the commencement of the late War but more especially since the conclusion of it. And what farther incouragement is necessary I am unable to say. The two cloth is sold according to the labour and expence about it, very low, and I could wish some better incouragement might be given to that manufacture as it imploys a great many women in the country. I am very sorry I have not been able to pay greater attention to the subject, as it is a subject of importance and in which this State is deeply interested. If I shall receive any answers from the other Gentlemen to whome I have wrote I will forward them to you, and am
Your Obedient   Humle Serv
Roger Newberry Honle John Chester Esq
